DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 81, 82, and 86 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 81, it is unclear as to which channel, “the channel” is referring to.
Regarding claim 86, “the probe comprises biopsy probe comprising” is unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 13, 25, 26, 49, and 50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landberg (US 5248312, of record).
Regarding claim 1, Landberg discloses a catheter (Abstract: “balloon catheter”), comprising: an elongated tube having a channel (3:18, “perforated tube” – the channel of the tube is the “hole 16” interface); an inflatable chamber coupled to the elongated tube and in fluid communication with the channel (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”); and a high-density liquid delivery system in fluid communication with the channel (3:29, “pump 30”), the high-density liquid delivery system delivering a high-density liquid to the inflatable chamber via the channel to cause the inflatable chamber to expand (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; the density of Gallium is 5.1 g/cm3).
Regarding claim 2, Landberg discloses that the high-density liquid has a density of at least 2 g/cm3 (3:34-36, the density of Gallium is 5.1 g/cm3).
Regarding claim 13, Landberg discloses that the channel is a first channel and wherein the elongated tube includes a second channel (3:21, the interface at the “flow tube 14” connection can be a second channel).
Regarding claims 25 and 49, Landberg discloses a method and catheter device, comprising: providing a catheter (Abstract: “balloon catheter”) comprising: an elongated tube having a first channel and a second channel (3:18, “perforated tube” – one channel of the tube is the “hole 16” interface, another channel is the interface at the “flow tube 14” connection), an inflatable chamber coupled to the elongated tube and in fluid communication with the first channel (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”), and a high-density liquid delivery system in fluid communication with the first channel; and delivering, using the high-density liquid delivery system (3:29, “pump 30”), a high-density liquid to the inflatable chamber via the first channel to cause the inflatable chamber to expand (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; density of Gallium is 5.1 g/cm3).
Regarding claim 26, Landberg discloses that the high-density liquid has a density of at least 2 g/cm3 (3:34-36, the density of Gallium is 5.1 g/cm3).
Regarding claim 50, Landberg discloses that the high-density liquid has a density of at least 2 g/cm3 (3:34-36, the density of Gallium is 5.1 g/cm3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 2, 13, 25, 26, 49, 50, 74, 75, 78, and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Landberg (US 5248312, of record).
Regarding claims 1, 25, and 49, Makower discloses a catheter and method of use ([0134]: “flexible catheters”) comprising an elongated tube having a first and second channel (Fig. 2C: multiple channels are presented, [0135]: “balloon inflation/deflation lumens 52, 56”), an inflatable chamber coupled to the elongated tube and in fluid communication with the first channel, and a liquid delivery system in fluid communication with the first channel; and delivering, using the liquid delivery system, a liquid to the inflatable chamber via the first channel to cause the inflatable chamber to expand ([0135]: “balloon inflation/deflation lumens 52, 56”).  Makower does not explicitly disclose that the liquid is a high-density liquid.  However, Landberg teaches a high-density inflating fluid (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower, as to provide an appropriate inflating liquid.
Regarding claims 2, 26, and 50, Makower does not explicitly disclose that the high-density liquid has a density of at least 2 g/cm3.  However, Landberg teaches a high-density inflating fluid (density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower, as to provide an appropriate inflating liquid.
Regarding claim 13, Makower discloses that the channel is a first channel and wherein the elongated tube includes a second channel (Fig. 2C: multiple channels are presented).
Regarding claims 74 and 75, Makower discloses that the probe comprises a treatment probe configured to perform cautery ([0187]: “cauterized”).
Regarding claim 78 and 79, Makower discloses that the probe comprises a diagnostic probe that includes an optical coherence tomography probe ([0166]: “OCT”).

Claim(s) 16, 17, and 64-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Landberg (US 5248312, of record), as applied to claims 1 and 49 above, in view of Sheth (US 2016/0030022).
Regarding claims 16, 64, and 66 neither Makower nor Landberg explicitly disclose a rotatable optical fiber disposed within the second channel, wherein a distal end of the optical fiber comprises an optical probe extending through the inflatable chamber and projecting beyond a distal end of the elongated tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower and Landberg, as to provide fiber optic capabilities.
Regarding claims 17 and 65, Makower discloses a third channel with a circular cross-section (Fig. 2C).  Neither Makower nor Landberg explicitly disclose that the third channel has a biopsy probe disposed therein, the biopsy probe projecting beyond the distal end of the elongated tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower and Landberg, as to provide fiber optic capabilities.

Claim(s) 23, 68, and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Landberg (US 5248312, of record), as applied to claims 13 and 49 above, in view of Abner (US 2016/0066896, of record).
Regarding claims 23, 68, and 71, neither Makower nor Landberg explicitly disclose that the probe comprises a biopsy probe in a second channel that obtains a sample cryogenically.  However, Abner teaches a cryogenic biopsy device ([0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cryogenic biopsy device of Abner to the catheter of Makower and Landberg, as to provide the advantage of a cryogenic biopsy.

Claim(s) 72 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Landberg (US 5248312, of record) in view of Abner (US 2016/0066896, of record), as applied to claim 68 above, in view of Sheth (US 2016/0030022).
Regarding claim 72, neither Makower, Landberg, nor Abner explicitly disclose a biopsy probe comprising an optical fiber, and wherein the optical fiber emits an optical beam to determine when the biopsy probe is in contact with a tissue.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]) which is used to guide the biopsy towards the targeted tissue ([0029]: “if the target imaging data is sufficient, a biopsy or ablation procedure is performed at the current introducer needle position”; [0030]: “target pathologic tissue”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower, Landberg, and Abner, as to provide a guided biopsy.

Claim(s) 80, 87, and 89 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Tallarida (US 2003/0195504).
Regarding claim 80, Makower discloses a transnasal introduction tube (Fig. 2A; [0161]: “inserted into the nasal cavity”), comprising: an elongated tube comprising a first channel having a circular cross-section with a first inner diameter ([0135], Fig. 2C: “working lumen 50”); and a second channel having a circular cross-section with a second inner diameter that is narrower than the first inner diameter ([0135], Fig. 2C: “lumen 54” and “lumen 50” are different sizes); and a biopsy probe disposed within the first channel ([0162]: “working devices may be inserted through lumens…as shown in FIGS. 2A-2R”; [0165], [0166]: “biopsy tools”).  Makower does not explicitly disclose that the elongated tube has a maximum exterior diameter in a range from 6 to 9 French.  However, Tallarida teaches a multi-lumen catheter with an 8 French body (Fig. 2: “catheter body 7”; [0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the sizing of Tallarida to the catheter of Makower, as to provide an appropriately sized catheter for transnasal insertion.
Regarding claim 87, Makower discloses that the probe comprises a treatment probe configured to perform cautery ([0187]: “cauterized”).
Regarding claim 89, Makower discloses that the probe comprises a diagnostic probe that includes an optical coherence tomography probe ([0166]: “OCT”).

Claim(s) 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Landberg (US 5248312, of record), as applied to claim 49 above, in view of Abner (US 2016/0066896, of record).
Regarding claim 77, neither Makower nor Landberg explicitly that the probe comprises a sampling probe that includes forceps and a cryobiopsy probe, however Abner teaches these features of a catheter biopsy device ([0032]: “forceps”; [0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy device of Abner to the catheter of Makower and Landberg, as to provide the advantage of a cryogenic biopsy device.

Claim(s) 81 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Tallarida (US 2003/0195504), as applied to claim 80 above, in view of Landberg (US 5248312, of record).
Regarding claim 81, Makower discloses a third channel; an inflatable chamber coupled to the elongated tube and in fluid communication with the third channel (Fig. 2, [0135]: “balloon inflation/deflation lumens 52, 56”); a liquid delivery system in fluid communication with the third channel, delivering the liquid to the inflatable chamber via the channel to cause the inflatable chamber to expand ([0135]: “a syringe or other fluid expelling and/or withdrawing device…used to selectively inflate”).  Makower does not explicitly disclose that the liquid is a high-density liquid.  However, Landberg teaches a high-density inflating fluid (3:34-36, “gallium flows through holes 16 in the perforated tube 12 and expands the latex sheath 13”; density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower and Tallarida, as to provide an appropriate inflating liquid.
Regarding claim 82, neither Makower or Tallarida explicitly disclose that the high-density liquid has a density of at least 2 g/cm3.  However, Landberg teaches a high-density inflating fluid (density of Gallium is 5.1 g/cm3).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the liquid of Landberg to the catheter of Makower and Tallarida, as to provide an appropriate inflating liquid.

Claim(s) 83, 84, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Tallarida (US 2003/0195504), as applied to claim 80 above, in view of Sheth (US 2016/0030022).
Regarding claims 83 and 84, neither Makower nor Tallarida explicitly disclose an optical fiber disposed within the second channel, wherein a rotatable optical fiber projects beyond a distal end of the transnasal introduction tube.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower and Tallarida, as to provide fiber optic capabilities.
Regarding claim 86, neither Makower nor Tallarida explicitly disclose a biopsy probe comprising an optical fiber, and wherein the optical fiber emits an optical beam to determine when the biopsy probe is in contact with a tissue.  However, Sheth teaches a fiber optic biopsy needle that is inserted coaxially with the needle ([0026]) which is used to guide the biopsy towards the targeted tissue ([0029]: “if the target imaging data is sufficient, a biopsy or ablation procedure is performed at the current introducer needle position”; [0030]: “target pathologic tissue”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fiber optic biopsy needle of Sheth to the catheter of Makower and Tallarida, as to provide a guided biopsy.

Claim(s) 85 and 88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makower (US 2005/0240147) in view of Tallarida (US 2003/0195504), as applied to claim 80 above, in view of Abner (US 2016/0066896, of record).
Regarding claim 85, neither Makower nor Tallarida explicitly disclose that the probe comprises a biopsy probe that obtains a sample cryogenically.  However, Abner teaches a cryogenic biopsy device ([0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the cryogenic biopsy device of Abner to the catheter of Makower and Tallarida, as to provide the advantage of a cryogenic biopsy.
Regarding claim 88, neither Makower nor Tallarida explicitly disclose that the probe comprises a sampling probe that includes forceps and a cryobiopsy probe, however Abner teaches these features of a catheter biopsy device ([0032]: “forceps”; [0034], Fig. 1: “cryogenic biopsy”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the biopsy device of Abner to the catheter of Makower and Tallarida, as to provide the advantage of a cryogenic biopsy device.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793